101 S.W.3d 332 (2003)
STATE of Missouri, Appellant,
v.
Gerald WHITAKER, Respondent.
No. ED 81950.
Missouri Court of Appeals, Eastern District, Division Three.
March 25, 2003.
Krista D. Boston, St. Louis, MO, for Appellant.
David C. Stokely, Charnette D. Douglass, St. Louis, MO, for Respondent.
Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
The State appeals from the trial court's judgment entered in favor of defendant, Gerald L. Whitaker ("Whitaker"), on Whitaker's motions to suppress evidence and *333 statements. The State argues the trial court erred in granting Whitaker's motions to suppress evidence and statements because the police officers had reasonable suspicion to stop the vehicle Whitaker was driving based on information derived from articulable facts which was corroborated by the officers.
We limit our review of the trial court's ruling on a motion to suppress to a determination of whether there is substantial evidence to support the court's decision. State v. Watkins, 73 S.W.3d 881, 883 (Mo. App. E.D.2002). We will only reverse the trial court's ruling if it is clearly erroneous, leaving us with a definite and firm belief that a mistake has been made. Id. We give deference to the trial court's findings of fact and credibility determinations, but we review questions of law de novo, including whether the Fourth Amendment has been violated. State v. Martin, 79 S.W.3d 912, 916 (Mo.App. E.D.2002).
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court granting the motions to suppress evidence and statements is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum opinion has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 30.25(b).